Citation Nr: 0908769	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-36 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1946 to 
November 1947 and from September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in February 2005 and before the undersigned 
Veterans Law Judge at a hearing in January 2009.  Transcripts 
of both hearings are of record.  At the January 2009 hearing, 
the Veteran submitted new evidence in the form of a statement 
regarding his conditions, which relates to the issues on 
appeal.  The Veteran specifically waived his right to have 
the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2008).  


FINDINGS OF FACT

1.  The Veteran does not have residuals of cold injury of the 
feet that are related to his military service.

2.  The Veteran does not have bilateral hearing loss that is 
related to his military service.

3.  The Veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of cold injury of the 
feet that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2008).  

3.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

The Veteran contends that he has residuals of a cold injury 
to his feet.  He contends that while stationed in Korea, he 
was subjected to cold temperatures without proper footwear.  
He contends that his toenails repeatedly fell off and turned 
black during service.  He also contends that he has hearing 
loss and tinnitus as a result of multiple ear infections 
incurred while he was stationed in Korea.  The Veteran does 
not contend that noise exposure caused his hearing loss or 
tinnitus.

The Veteran's STRs are of record and contain no complaints 
of, or treatment for, any cold injuries of his feet, ear 
infections, hearing loss, or tinnitus.  The Veteran's 
discharge examination from his first period of service, dated 
in November 1947, showed normal hearing acuity of 15/15 on 
whispered voice tests.  His active duty examination dated in 
September 1950, prior to his service in Korea, showed hearing 
acuity of 8/15 for his right ear and 15/15 for his left ear 
on whispered voice tests.  His discharge examination dated in 
August 1951 showed hearing acuity of 10/15 in his right ear 
and 15/15 for his left ear on whispered voice tests, and 
15/15 in both ears on spoken voice tests.

A private medical record from J.F., M.D. dated in September 
2001 shows that the Veteran's medical history included 
decreased hearing in his right ear, secondary to scarlet 
fever.  

Of record are VA treatment records dated from April 2002 to 
June 2005.  The records show that the Veteran had profound 
hearing loss in his right ear, and severe to profound hearing 
loss in his left ear.  The Veteran repeatedly denied 
tinnitus.  An audiology note dated in April 2002 shows that 
the Veteran reported the ability to hear in his left ear 
only.  The Veteran reported that that was the case since 
about nine to ten years after he returned from Korea.  The 
treatment records show that the Veteran reported experiencing 
ear infections while in Korea.  None of the records contains 
any complaints related to the Veteran's feet.  

The Veteran was afforded a VA audiological examination in 
March 2003.  His chief complaint was hearing loss.  The 
Veteran reported that his tinnitus began around 1950 to 1951 
while in Korea.  He reported that it occurred only in the 
left ear, once every two to three months in spells that 
lasted for two to three days.  It occurred mainly following 
noise exposure or sinus difficulty.  The etiology of the 
Veteran's tinnitus was unknown and the examiner noted that it 
was most likely the sinus problems that he had had recently.  
The Veteran reported multiple ear infections as a causative 
factor during the Korean war, but reported that he did not 
notice any difference in the left or the right ear for two to 
three years following his military service, and most 
definitely could tell a difference in the 1960s.  He denied 
any history of ear infections or treatment for ear infections 
following military service.  He denied any drainage in the 
ears and denied any otalgia since service.  

The audiological evaluation reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No 
response 
110
No 
response 
120
No 
response 
120
No 
response 
120
No 
response 
115
LEFT
45
45
45
65
65

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of zero percent in the right ear 
and 80 percent in the left ear.  The Veteran was diagnosed 
with left ear mild sloping to moderately severe sensorineural 
hearing loss with a profound sensorineural hearing loss in 
the right ear, and good word recognition ability in the left 
ear only.  The examiner opined that the Veteran's tinnitus 
and hearing loss were more likely than not unrelated to 
military service.  The examiner explained that there was no 
evidence in the claims folder that hearing loss occurred at 
all during military service.  Regarding the Veteran's 
contention that ear infections caused his hearing loss, the 
examiner noted that the Veteran's history lent support to 
otitis media in the military rather than labyrinthitis 
because of the lack of symptoms of vertigo during the attacks 
of ear infections.  The examiner explained that otitis media 
would have created a conductive and resolvable hearing loss 
or it would have led to chronic otitis media following the 
release of military service that would have been treated for 
many years thereafter.  The Veteran reported definitely that 
he did not suffer from, nor was he treated for, ear 
infections following his release from service; nor was 
surgery or any medical treatments required.  The Veteran 
reported that he did not notice variance between the left and 
the right ear during his military service, but rather noticed 
it after two to three years of service and most definitely 
noticed the difference between the left and right ear 
suggested progressive hearing loss up to the1960s.  The 
examiner noted that there was no evidence from the scientific 
literature that would support a late onset or delay in 
hearing loss based upon noise exposure in the military, and 
if the hearing loss were to be progressive due to ear 
infections, he would have had to have treatment for and 
medication for, or knowledge of ear infections based upon the 
follow-up following military service.

The Veteran was also afforded a VA examination in September 
2003 to determine if he had any residuals from cold injury of 
his feet.  The examiner noted that the medical records were 
reviewed and did not substantiate his cold injury.  The 
Veteran reported that while in Korea in approximately 
January, he suffered cold injury.  He did not have any 
particular visible events immediately, but upon his return 
from the coldest area to a more central base, his toenails 
turned black.  The Veteran reported that he had never had any 
problems with his feet since then, but that one of the 
reasons why he moved to California from the Chicago area was 
because he was no longer able to tolerate the cold.  He 
reported that his feet were cold and wet for weeks.  He 
reported that there were no early signs and symptoms, and 
later the nails turned black.  The Veteran reported that he 
was treated by a medic in service and had no treatment since 
service.  He had no active symptoms at that time, had had no 
amputations or other tissue loss.  He had no known cold 
sensitization.  He had no Raynaud's phenomenon, 
hyperhidrosis, paresthesia, pain, fungal infections, 
breakdown, or ulceration of frostbite scars.  There were no 
disturbances of nail growth.  No skin cancer, arthritis, 
edema, changes in skin color, skin thickening or thinning, 
sleep disturbance, or cold feeling.  No numbness, tingling, 
or burning at that time.  No excessive sweating and no pain.  
He was not receiving any current treatment. 

On physical examination, his carriage, gait, and posture were 
normal.  The skin was normal in color.  There was no edema.  
The temperature was normal.  There was some atrophy of the 
skin, but the examiner opined that it was more the product of 
age than prior injury.  The skin was dry; texture was normal; 
there was no ulceration; no hair growth on the feet; no 
evidence of fungus or other infection; and there were no 
scars.  The Veteran's nails were all intact.  Reflexes were 
within normal limits.  There was no subjective complaint of 
pain, numbness, and there were no objective sensory 
complaints.  There was no motor weakness or atrophy; no pain 
or stiffness in any joints; and no deformity or swelling of 
any joints.  His vascular status was excellent and peripheral 
pulses were strongly positive bilaterally.  The Veteran was 
diagnosed with cold injury by history with no lasting effects 
and no functional impairment.  X-rays showed degenerative 
joint disease both first metatarsophalangeal joints.  There 
was mild joint space narrowing on the right and moderate to 
prominent joint space narrowing with productive spurs and 
subchondral cystic changes left first metatarsal head.  
Productive changes were noted on sesamoids under left first 
metatarsal head.  The examiner noted that in the absence of 
clinical symptomatology, the degenerative changes noted on x-
rays did not substantiate cold injury sequelae.  They were 
more than likely due to subclinical osteoarthritis.

The Veteran testified before a Decision Review Officer (DRO) 
in February 2005.  He testified about terrible weather 
conditions while in Korea, and about the ear infections that 
he had while in service.  He testified that he occasionally 
had tinnitus.  He also testified that his feet ached.  The 
Veteran testified that he attempted to get treatment for 
hearing loss at the VA in the late 1950s and 1960s, but that 
he never saw any physicians.  He testified that he did not 
have any ear infections between his periods of service.  

The Veteran also testified at a hearing in January 2009.  
Regarding residuals of cold injury, the Veteran testified 
that he was stationed in Korea during the winter, where 
temperatures dropped 10 to 30 degrees below zero.  He 
testified that his boots did not fit, and he began having 
problems with his toenails.  He testified that he currently 
did not have problems with his feet, except for pes planus.  
He testified that he has to keep his toenails trimmed just 
right, or they would not grow right.  He also testified that 
he could not really tolerate the cold, or he would have a 
little numbness and burning in his feet.  He testified that 
he did not have a thorough discharge examination upon release 
from active service following Korea.  Turning to hearing 
loss, the Veteran contends that it is not due to noise 
exposure, but to ear infections that began around Christmas 
1950.  He testified that he noticed hearing loss right away 
in his right ear.  The Veteran also testified that he was 
told in service that he likely had mastoiditis.  With regards 
to his tinnitus, he testified that he hears a whooshing sound 
that affects his hearing when running a vacuum cleaner or 
lawnmower.  He testified that he rarely experienced tinnitus 
because he knew how to avoid it.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment, and was not 
aggravated thereby.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  If there is evidence that 
a pre-service disability underwent an increase in severity 
during service, the presumption of aggravation can be 
rebutted only by clear and unmistakable evidence to the 
contrary.  38 C.F.R. § 3.306(b).  

Regarding the Veteran's residuals of cold injury of his feet, 
there is no evidence that the Veteran has any residuals that 
affect him.  At his VA examination in September 2003, no 
residuals of cold injury were found.  None of the Veteran's 
treatment records shows any complaints of, or treatment for, 
any foot disability.  There is absent from the record 
competent medical evidence diagnosing any current residuals 
from a cold injury.  No medical professional provides 
findings or opinions to that effect, and neither the Veteran 
nor his representative has presented or alluded to the 
existence of any such medical evidence.  There is simply a 
lack of medical evidence demonstrating any residuals of cold 
injury of his feet.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  With no 
medical evidence of the claimed disability, the analysis 
ends, and service connection must be denied.  

Turning to the Veteran's hearing loss, there is evidence that 
the Veteran has bilateral hearing loss as defined by VA.  
There is no evidence of acoustic trauma in service, nor does 
the Veteran contend acoustic trauma.  The Veteran has 
testified credibly about recurring ear infections while in 
service in Korea.  Although the Veteran's STRs do not show 
treatment for ear infections, giving the Veteran the benefit-
of-the-doubt, the Board will concede that the Veteran 
experienced ear infections while in service.  However, there 
is also evidence that the Veteran had right ear hearing loss 
even before his service in Korea.  His active duty 
examination dated in September 1950 showed hearing acuity of 
8/15 for his right ear on whispered voice testing.  

Here, the Board finds that the Veteran may not be presumed to 
have been sound at entry.  The Veteran's active duty 
examination in 1950 showed that he did not have normal 
hearing acuity in his right ear.  While audiometric testing 
is more precise than a whispered or spoken voice test, the 
whispered and spoken voice tests are alternate means of 
testing hearing acuity.  See Smith v. Derwinski, 2 Vet. App. 
137, 138, 140 (1992).  

Additionally, regarding the Veteran's hearing loss in his 
right ear, the Board finds that there was no aggravation of 
any pre-existing hearing loss.  Rather, the evidence shows 
that the Veteran's hearing loss in his right ear actually 
improved following his service in Korea.  The evidence shows 
that there was no worsening.  His discharge examination dated 
in August 1951 showed hearing acuity of 10/15 in his right 
ear on whispered testing and 15/15 on spoken voice testing.  
This conclusion is supported by the absence of complaints of 
hearing loss in his STRs and the absence of documented 
complaints of right ear hearing loss until many years after 
service.

Regarding the Veteran's contention that his hearing loss and 
tinnitus are the result of in-service ear infections, there 
is no medical evidence of a nexus between the in-service ear 
infections and current hearing loss and tinnitus.  The VA 
audiological examiner opined that the Veteran's hearing loss 
and tinnitus were more likely than not unrelated to military 
service.  The etiology of the Veteran's tinnitus was noted to 
be unknown, but was likely related to sinus problems.  The 
examiner provided a thorough rationale for his opinion.  
There is absent from the record competent medical evidence 
linking any current hearing loss or tinnitus to the Veteran's 
periods of service.  No medical professional provides 
findings or opinions to that effect, and neither the Veteran 
nor his representative has presented or alluded to the 
existence of any such medical opinion evidence.  There is 
simply a lack of any medical evidence demonstrating that any 
hearing loss or tinnitus is related to military service.  
Additionally, as no sensorineural hearing loss was 
demonstrated to a degree of 10 percent or more within one 
year of leaving qualifying military service, presumption of 
service incurrence or aggravation consequently may not be 
made.  38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his disabilities are a result of 
his military service.  However, there is no evidence of 
record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical diagnosis or opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2006).  Consequently, the Veteran's own assertions in this 
regard have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
Veteran does not have any residual of cold injury of his 
feet, hearing loss, or tinnitus that is related to his 
military service.


ORDER

Entitlement to service connection for residuals of cold 
injury of the feet is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


